Citation Nr: 0616233	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  04-13 124	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
paranoid schizophrenia.



ATTORNEY FOR THE BOARD

J. M. Wagman








INTRODUCTION

The veteran had active military service from June 1981 to 
March 1989.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a June 2002 rating decision by the 
St. Petersburg, Florida Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that found no new and 
material evidence had been presented to reopen a claim for 
service connection for paranoid schizophrenia.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
veteran if further action is required.


REMAND

The record reflects that the veteran first requested the 
opportunity to testify before a Travel Board in his March 
2004 Substantive Appeal to the Board ("VA Form 9") 
regarding the issue of whether new and material evidence has 
been presented to reopen his claim for entitlement to service 
connection for paranoid schizophrenia denied in a June 2002 
rating decision.  Also in March 2004, the veteran notified 
the RO that he was incarcerated in the Jones County, Georgia 
prison for approximately one year provided an address where 
his mail could be sent.  In April 2004, the veteran provided 
another change of address in Lizella, Georgia.  He was 
subsequently sent notice at the Lizella address that a Travel 
Board hearing had been scheduled for June 2005.  

Following contact from the RO, the veteran indicated his 
address had again changed and requested his hearing be held 
in St. Petersburg, Florida.  He provided an address in 
Oakland Park, Florida.  In January 2006, the St. Petersburg 
RO sent the veteran notice of a Travel Board hearing 
scheduled for February 2006, however, the letter was returned 
to the RO as undeliverable.  The veteran apparently provided 
a new address in Hollywood, Florida; however, notification of 
the next scheduled hearing in April 2006 was sent to the 
Oakland Park address.  The veteran was contacted by the RO in 
April 2006 and he stated that he had not received notice of a 
hearing date at his new address and reiterated his request 
for a hearing before the Board.  

The veteran has not withdrawn his request for a hearing, and 
the Board cannot conclude that he has been properly notified 
of the scheduled hearing dates.  Thus, the case must be 
remanded for the scheduling of a Travel Board hearing.  Hasty 
v. West, 13 Vet. App. 230 (1999), Kutscherousky v. West, 12 
Vet. App. 369 (1999).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing 
before the Board to be held at the 
local office.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



